Citation Nr: 1618817	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  11-26 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bladder cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel

INTRODUCTION

The Veteran had active service from May 1967 to May 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified in October 2012 by videoconference before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In March 2014 and November 2014, the Board remanded the claim currently on appeal.


FINDING OF FACT

The Veteran's bladder cancer is not related to service or any incident of service, to include presumed in-service exposure to herbicides. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for bladder cancer, to include as due to herbicide exposure, have not been met. 38 U.S.C.A. § 1110, 1112, 1116 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication, and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in February 2011 of the requirements for substantiating a claim.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The required notice was provided prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claim such that the essential fairness of the adjudication is not affected.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an adequate examination for the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In March 2014 and November 2014 Remands, the Board requested that all outstanding treatment records be obtained and the Veteran be scheduled for examinations to determine the etiology of the claimed bladder cancer.  The record shows substantial compliance with the Board's remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection for a current disability, a Veteran must show:  the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents during that service, absent affirmative evidence to the contrary.  Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).

The presumption requires that manifestation of a listed disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii) (2015).  The following diseases are associated with herbicide exposure for purposes of the presumption:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas. 38 C.F.R. § 3.309(e) (2015).  The term soft-tissue sarcoma includes the following:  adult fibrosarcoma; dermatofibrosarcoma protuberans; malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma (hemangiosarcoma and lymphangiosarcoma); proliferating (systemic) angioendotheliomatosis; malignant glomus tumor; malignant hemangiopericytoma; synovial sarcoma (malignant synovioma); malignant giant cell tumor of tendon sheath; malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; malignant mesenchymoma; malignant granular cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and aponeuroses; extraskeletal Ewing's sarcoma; congenital and infantile fibrosarcoma; malignant ganglioneuroma.  38 C.F.R. § 3.309(e) (2015).

Even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct basis.  When a disease is first diagnosed after service, but not within the applicable presumptive period or a presumptive disability, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board has considered all evidence of record as it bears on the issue before it.  38 U.S.C.A. §§ 5107(b), 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, all evidence of record.  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

As the Veteran served in Vietnam, he is presumed to have been exposed to herbicides during service.  The Veteran essentially contends that he developed bladder cancer due to in-service herbicide exposure.  

In an April 2010 VA emergency department note, the Veteran indicated that he had experienced urinary retention since a surgical procedure that morning.  The Veteran stated that he was having extreme discomfort in the subpubic region due to his inability to urinate.  After an examination, a VA examiner diagnosed urinary retention, likely secondary to anesthesia provided during that morning's surgery.  The examiner indicated that this was most likely an acute problem due to the lack of any previous symptoms and advised the Veteran to follow-up with the examiner if the problem continued.  

In a December 2010 private treatment record, private examiners noted admitting the Veteran to the emergency room with painful urination and bright red bleeding when urinating.  The Veteran denied a history of prostate problems and benign prostatic hypertrophy.  The Veteran stated that he had been having trouble urinating since around noon the previous day.  The Veteran reported having experienced previous trouble urinating only for a brief period after a cataract surgery in 2010.  In a private operative report, written the next day, a private examiner noted finding and removing a large transitional cell carcinoma of the bladder.  In a subsequent surgical pathology report, an examiner diagnosed a low grade papillary urothelial carcinoma, non-invasive. 

Subsequent treatment records contain no notations indicating recurrence of the bladder cancer.  

In April 2011 and May 2012 written statements, the Veteran indicated his belief that his recent bladder cancer was caused by in-service exposure to herbicides.  At the October 2012 videoconference hearing, when specifically asked, the Veteran denied being told by any medical professional that his bladder cancer was related to service or any incident of service, to include in-service herbicide exposure.  The Veteran indicated that he had never asked any doctor about the etiology of the disability.  

In a June 2014 VA urinary tract examination report, the examiner reported reviewing the Veteran's claims file.  The examiner noted that Veteran was diagnosed with bladder cancer in December 2010.  During an interview, the Veteran stated that he had bladder cancer, but indicated that it had been removed.  The Veteran indicated that he had a uroscopy performed every three months for a year after the surgery.  He stated that, after a year, his doctors had told him that he was clear of the disease and did not require any further testing.  The Veteran said that he currently did not have any symptoms related to bladder cancer, such as difficulty urinating.  The Veteran stated that he had smoked one pack of cigarettes per day since he was 16 years old.  He also reported having worked at a metal factory building and assembling metal shelves.  After a physical examination, the examiner reported finding no current symptoms related to bladder cancer.  

After the physical examination, the review of the claims file, and the interview with the Veteran, the VA examiner opined that it was less likely than not that the Veteran's bladder cancer had its onset in or was causally related to active service, to include presumed herbicide exposure during service.  The examiner noted that bladder cancer was not a disorder recognized by VA as being associated with exposure to herbicides.  The examiner also noted that medical literature supported causes of bladder cancer as including smoking cigarettes, cigars, or pipes; increased age; being white; being male; and exposure to certain chemicals, including but not limited to arsenic and chemicals used in the manufacture of dyes, rubber, leather textiles, and paint products.  The examiner indicated that the Veteran had several identified risk factors for bladder cancer, including his chronic smoking history, his age, his race, and his gender.  The examiner also stated that studies from the National Center of Biotechnology Information at the United States National Library of Medicine supported the existence of an increased risk for bladder cancer in metal workers, machinist, transport equipment operators, and miners.  The examiner noted that the Veteran had previous employment manufacturing metal shelves.

In a February 2015 VA urinary tract examination report and medical opinion, a VA examiner reported reviewing the Veteran's claims file and noted the Veteran's December 2010 bladder cancer diagnosis.  During an interview, the Veteran indicated that his bladder cancer had not recurred after its December 2010 removal.  When specifically asked, the Veteran did not make any statements suggesting that his bladder problems arose either during or soon after service.  

Having performed the physical examination, reviewed the claims file, and interviewed the Veteran, the VA examiner opined that it was not at least as likely as not that the Veteran's bladder cancer had its onset in or was causally related to active service, to include presumed herbicide exposure during service.  The examiner indicated that the treatment records, to include the service medical records, contained no notation suggesting the incurrence of bladder problems during service.  Moreover, the examiner noted that the Veteran had not claimed that his bladder problems arose in service or for many years after discharge, even during that day's interview.  The examiner further stated that, while herbicide exposure was a possible contributing factor for bladder cancer, it did not meet the standard of "as likely as not" in this instance.  The examiner noted that the Veteran had many more significant risk factors which were more likely to cause bladder cancer, to include his age, smoking history, gender, race, and occupational exposure as a metal worker.  

The Board finds that the preponderance of the evidence is against the claim for service connection for bladder cancer.  The Veteran was first diagnosed with bladder cancer in 2010, more than 40 years after separation from service.  The service medical records contain no notation indicating treatment or diagnosis for bladder cancer symptomatology.  The post-service treatment records also contain no notation suggesting diagnosis or treatment for any bladder cancer symptomatology, such as difficulties urinating or blood in the urine until April 2010.  Moreover, the Veteran has not made any statements suggesting that he experienced any bladder cancer symptomatology either during service or for years after service.  

In the February 2015 VA medical opinion, the VA examiner opined that it was not at least as likely as not that the Veteran's bladder cancer had its onset in or was causally related to active service, to include presumed herbicide exposure during service.  In explaining the opinion, the examiner specifically noted the lack of evidence, both lay and medical, suggesting onset of bladder cancer symptomatology until many years after service.  The examiner noted that herbicide exposure was a possible factor in the incurrence of bladder cancer.  However, as the Veteran had much more likely risk factors for the disability, to include his age, smoking history, gender, race, and previous occupational exposures, the VA examiner stated that it was not as least as likely as not that the herbicide exposure caused the bladder cancer.  Prejean v. West, 13 Vet. App. 444 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records); 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

The Board finds that the Veteran is not competent to provide an opinion as to the etiology of bladder cancer as that requires medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for bladder cancer and the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bladder cancer, to include as due to herbicide exposure, is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


